Gould, Associate Justice.
The questions arising in this case are the same as in the case of Hendricks v. Wilson, just decided. It appears, however, that only a part of the county *479court colony certificate was located on the land in controversy, and had been patented at the date of the passage of the act of February 4, 1858. An unlocated balance of that certificate was rejected by the commissioners under that act, when presented for their approval, not by the holder of the patent, but by some one else. There is also evidence from which it is to be inferred that the act of February 4 was not at the time construed by the commissioners, or others, as requiring holders of patents to present their certificates already merged into patents, for approval. If the unlocated balance of the certificate was rightly rejected, it merely shows that the original certificate issued to a party not entitled to it. The certificate having been issued regularly by the competent tribunal, was not subject to be collaterally attacked, especially after having been merged into a patent, and was, within the meaning of the statute, genuine. Babb v. Carroll, 21 Tex., 766; Walters v. Jewett, 28 Tex., 192.
In accordance with the views expressed in Hendricks v. Wilson, the judgment is reversed, and rendered in favor of the defendants below, appellants in this court.
Reversed and rendered.
[Opinion delivered June 15, 1880.]